ORDER

PER CURIAM.
Defendant, Tanya Shearin, appeals from the dismissal of her Rule 24.035 motion. The motion court found that defendant filed her motion more than ninety days after her delivery to the department of corrections and therefore she waived her right to seek post-conviction relief under Rule 24.035. See Rule 24.035(b).
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).